Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species I drawn to an embodiment as described in figures 1, 2A-3B, 4-5B and 6
Species II drawn to an embodiment as described in figures 1, 4-5B and 7-9
Species III drawn to an embodiment as described in figures 1, 4-5B and 10A-B
Species IV drawn to an embodiment as described in figures 1, 4-5B and 11A-B
Species V drawn to an embodiment as described in figures 1, 4-5B and 12A-B
Species VI drawn to an embodiment as described in figures 1, 4-5B and 13A-B
Species VII drawn to an embodiment as described in figures 1, 4-5B and 14A-B
Species VIII drawn to an embodiment as descried in figures 1, 4-5B and 15A-B
Species IX drawn to an embodiment as described in figures 1 and 16A-B
Species X drawn to an embodiment as described in figures 1 and 17A-B
Species XI drawn to an embodiment as described in figure 1 and 18
Species XII drawn to an embodiment as described in figures 1 and 19A-B
The species are independent or distinct because Species I shows a collapsible reservoir comprising a compression spring, and the reservoir is expanded by the compression spring, Species II shows a collapsible reservoir comprising a support rod, and the collapsible reservoir is expanded by the support rod, Species III shows a collapsible reservoir comprising a hinge, Species IV shows a collapsible reservoir comprising another type of hinge, Species V shows a collapsible reservoir comprising another type of hinge, Species VI shows a collapsible reservoir in cube shape comprising another type of hinge, 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-6, and 13-15 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
a. the inventions have acquired a separate status in the art in view of their different classifications;
b. the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c. the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
d. the prior art applicable to one invention would not likely be applicable to another invention; and/or 
e. the inventions are Iikely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
See MPEP §808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Matthew S Bethards on 07/28/2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.H./               Examiner, Art Unit 3781   
/NICHOLAS J WEISS/               Supervisory Patent Examiner, Art Unit 3781